Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Temple Community Hospital, Date: Aug 7, 1995
Petitioner,

Docket No. C~94~-297
Decision No. CR385

-vec

Health Care Financing
Administration.

DECISION

In this case, I conclude that I am without authority to
hear and decide Petitioner's assertion that the Health
Care Financing Administration (HCFA) improperly refused
to waive a requirement for participation in the Medicare
program. I conclude also that I do not have the
discretion to provide Petitioner with a hearing on this
issue. Finally, I conclude that Petitioner withdrew its
request for a hearing on the issue of whether HCFA
improperly declined to certify Petitioner as a skilled
nursing facility (SNF) prior to December 6, 1991. I am,
therefore, without authority to hear this issue. Based
on these conclusions, I dismiss Petitioner's request for
a hearing.

I. Undisputed material] facts, summary of arguments and
procedural history
A. Facts

These facts are material and are undisputed.' In 1991,
Petitioner applied to HCFA to become certified to
participate in the Medicare program as an SNF.

' In reciting the undisputed material facts, I
make no citations to exhibits, as I have received none
into evidence. My recitation of the facts is based
entirely on the parties' representations, contained in
their respective briefs. I do not consider it necessary
to burden the parties with the obligation to offer
exhibits to support the facts which they aver to be
relevant where, as in this case, none of the facts are
disputed.
2

Petitioner applied to participate as a 20-bed SNF. In
April 1991, Petitioner was surveyed on behalf of HCFA by
the Los Angeles County Department of Health Services
(State survey agency) in order to determine whether
Petitioner met the applicable requirements to participate
as an SNF in the Medicare program.

The State survey agency concluded that Petitioner did not
comply with Medicare participation requirements. The
deficiencies identified by the State survey agency
included failures to comply with certain requirements
that an SNF must meet in order to be certified for
participation in Medicare (level A requirements). The
deficiencies that were identified by the State survey
agency included the finding that Petitioner failed to
comply with the requirements of 42 C.F.R. § 483.70, which
governs the physical environment of a participating SNF.
Specifically, the State survey agency found that several
of the rooms which Petitioner proposed to utilize as
residential facilities for its patients failed to meet
the minimum square footage requirements contained in 42
C.F.R. § 483.70. On May 30, 1991, HCFA determined that
Petitioner was not eligible to participate in Medicare,
based on the findings made by the State survey agency.

Petitioner then submitted to HCFA a plan of correction
which addressed most of the deficiencies that the State
survey agency had identified. However, HCFA concluded
that Petitioner was not eligible to submit a plan of
correction to HCFA, inasmuch as some of the deficiencies
identified by the State survey agency were failures to
meet level A requirements.” Petitioner requested also
that HCFA grant it a waiver or variance from the
residential room size requirements. HCFA denied this
request. Petitioner filed a request for a hearing on
HCFA's determination that Petitioner was not eligible to
participate in Medicare and on HCFA's refusal to waive
the minimum room size requirement.

Petitioner then submitted to HCFA a new application for
certification as an SNF. In its new application,
Petitioner applied for certification as an 11-bed SNF,
thus eliminating from consideration the issue of whether

2? Under applicable regulations, an applicant for
certification as an SNF may file a plan of correction to
address a failure to meet a level B requirement for
participation. 42 C.F.R. § 488.28. A level B
requirement is a standard which describes some component
or element of a level A requirement. An applicant for
certification as an SNF is not afforded the opportunity
to file a plan of correction to address a failure to meet
a level A requirement. 42 C.F.R. §§ 488.24, 488.28.
3

certain of its residential rooms failed to meet the
minimum square footage requirement.’ In October 1991,
the State survey agency conducted a second survey of
Petitioner's facility. The State survey agency concluded
that Petitioner continued to be deficient in complying
with some level B requirements for participation in
Medicare, but that Petitioner had corrected its prior
noncompliance with level A requirements.

Petitioner submitted a plan of correction to address the
level B deficiencies found in the October 1991 survey.
HCFA accepted this plan of correction, and Petitioner was
certified to participate in Medicare as an 11~bed SNF,
effective December 6, 1991.

B. Summa: argune: ay rrocedu: istor

Petitioner continues to assert that HCFA improperly
denied its waiver request. Petitioner argues that I
should afford it a hearing to determine whether the
request was denied improperly, and to decide whether the
room size requirement should be waived. Petitioner has
withdrawn its assertions that HCFA concluded incorrectly
that level A deficiencies existed as of the April 1991
survey, and it is not asserting now that it was
improperly denied the opportunity to submit a plan of
correction to address these deficiencies. In sun,
Petitioner accepts the certification date of December 6,
1991, except that it argues that, effective that date,
HCFA should have waived the room size requirement and
approved it to participate in Medicare as a 20~bed SNF.

HCFA asserts that I am without authority to hear and
decide the issue of whether it properly refused to waive
the room size requirements. HCFA asserts also that,
notwithstanding that Petitioner no longer is challenging
HCFA's refusal to certify Petitioner as an SNF on May 30,
1991, the issues of the propriety of HCFA's May 1991
determination to deny Petitioner's first application, and
HCFA's subsequent refusal to accept a plan of correction
from Petitioner, remain before me and I ought to hear and
decide these issues.

This case was originally assigned to an administrative
law judge in the Office of Hearings and Appeals of the
Social Security Administration. Effective October 1,
1993, the Secretary of the Department of Health and Human

3 Petitioner did so by converting several of its
residential rooms from proposed two-bed residential rooms
to proposed single-bed residential rooms. The
reconfigured rooms met the square footage requirement for
single-bed residential rooms.
4

Services (Secretary) redelegated the authority to hear
and decide administrative cases involving HCFA to
administrative law judges of the Department of Health and
Human Services Departmental Appeals Board (DAB). On
March 4, 1994, this case was reassigned to Administrative
Law Judge Charles E. Stratton of the DAB. At the request
of the parties, Judge Stratton stayed the DAB proceedings
in the case.

The case was reassigned to me in late 1994, after the
death of Judge Stratton. In December 1994, I was advised
by Petitioner that it desired that the stay be ended and
that the issues in the case be heard and decided. I
ended the stay. Shortly thereafter, I directed the
parties to file briefs on questions of law. The parties
filed briefs and reply briefs. On June 20, 1995, I held
an oral argument on the issues by telephone. My decision
in this case is based on the relevant law, the undisputed
facts, and the parties' arguments.

II. Issues
The issues in this case are whether:

1. Petitioner has a right to a hearing as to
whether HCFA improperly refused to waive the
minimum room size requirement.

2. I have the discretion to provide Petitioner
with a hearing as to whether HCFA improperly
refused to waive the minimum room size
requirement.

3. I may hear and decide whether HCFA properly
declined to certify Petitioner as an SNF in May
1991.

III. Findings of fact and conclusions of law

I make the following findings of fact and conclusions of
law. My findings of fact are based on the undisputed
material facts which I recite at Part I.A. of this
decision. After each finding or conclusion, I cite to
the page or pages of this decision at which I discuss the
finding or conclusion in detail.

1. HCFA's determination not to waive the minimum
room size requirement is not an initial
determination from which Petitioner has a right
to a hearing. Pages 5 - 8.
5

2. I do not have the discretion to provide
Petitioner with a hearing on HCFA's
determination not to waive the minimum room
size requirement. Pages 7 - 8.

3. Petitioner withdrew its contention that HCFA
improperly declined to certify Petitioner as an
SNF in May 1991. Petitioner accepts HCFA's
determination to certify Petitioner as an SNF
effective December 6, 1991, except that
Petitioner argues that, as of that date, it
should have been certified as a 20-bed SNF and
not as an 11-bed SNF. Page 9.

4. I do not have the authority to hear the issue
of whether HCFA properly declined to certify
Petitioner as an SNF in May 1991. Pages 9 -
10.

Iv. Discussion

A. Petitioner's request that I hear the issue of

whether HCFA improperly declined to waive the
inimum_ roo i equire! t.

A determination by HCFA not to waive a Medicare
participation requirement is not an initial determination
from which an applicant for participation in Medicare has
a right to a hearing. Petitioner has no right to a
hearing on HCFA's determination not to waive the minimum
room size requirement applicable to SNFs. I do not have
the authority to hear the issue of whether HCFA
improperly declined to waive the minimum room size
requirement.

An applicant for participation in Medicare does not enjoy
a general right to a hearing from every determination by
HCFA with which that applicant might not be satisfied.
An applicant for participation in Medicare has only
limited hearing rights. The Social Security Act (Act)
essentially gives an applicant for participation a right
to a hearing only on HCFA's determination that the
applicant does not meet the participation requirements
contained in the Act, regulations, or a participation
agreement. See Social Security Act, sections 1861,
1866(b) (2), and 1866(h) (1).

This limited right to a hearing is stated also in
regulations. Under the regulations, an applicant for
participation as a provider is entitled to a hearing only
from an initial determination by HCFA that it does not
6

meet participation requirements. 42 C.F.R. §§
498.5(a)(1), (2).

Petitioner argues that it has a right to be heard on its
assertion that HCFA improperly declined to waive the room
size requirement. It asserts that HCFA's determination
not to waive the room size requirement is a determination
by HCFA that Petitioner does not meet participation
requirements. I am not persuaded by this argument.

A determination by HCFA not to waive a participation
requirement is a determination which addresses an issue
other than the question of whether a provider meets a
participation requirement. It is a discretionary
determination by HCFA to permit an applicant to
participate in Medicare even though the applicant did not
meet a participation requirement.

The dichotomy between a determination by HCFA that a
provider does not meet a participation requirement and a
determination by HCFA to certify a provider
notwithstanding that provider's failure to meet a
participation requirement is stated in the regulations
governing participation. The regulation which governs
the size of residents' rooms in SNFs provides that a
determination by HCFA to waive the room size requirement
is an act of discretion to allow a provider to
participate even though the provider fails to meet a
participation requirement, and not a determination by
HCFA that the applicant meets the requirement. It states
that:

HCFA . . . may permit variations in
requirements . . . relating to rooms in
individual cases when the facility demonstrates
in writing that the variations --

(i) Are in accordance with the special needs of
the residents; and

(ii) Will not adversely affect residents'
health and safety.

42 C.F.R. § 483.70(d) (3) (emphasis added).

‘4 As an interim step before being entitled to a
hearing, a prospective provider that is dissatisfied with
an initial determination by HCFA that it does not qualify
as a provider must first request reconsideration of the
initial determination from HCFA, and HCFA must issue a
reconsidered determination. Id. Thus, technically, a
prospective provider's entitlement to a hearing is from a
reconsidered determination. Id.
7

The regulation which generally governs approvals by HCFA
of applications for participation in Medicare states also
that a waiver determination is a discretionary act to
allow an applicant to participate despite that
applicant's failure to satisfy a participation
requirement, and not a determination as to whether an
applicant meets participation requirements. The
regulation provides that, where an applicant for
participation is found not to have met all participation
requirements, HCFA will certify that provider for
participation on the earlier of the following dates:

(1) The date on which the provider meets all
requirements.

(2) The date on which the provider submits a
correction plan acceptable to HCFA or an
approvable waiver request, or both.

42 C.F.R. § 489.13(b).
There is nothing about the use of the term "waiver" in 42

C.F.R. § 489.13(b) to suggest that the Secretary intended
that it be given something other than its ordinary

meaning. “Waiver” is defined to mean "the act of
intentionally relinquishing or abandoning a known right,
claim, or privilege." Webster's i

Dictionary, 1977 Ed. In the context of a certification
by HCFA, “waiver" means HCFA's discretionary
determination to relinquish its right to disapprove an
application.

Petitioner argues that I would be denying it due process
by not giving it a hearing as to the propriety of HCFA's
determination not to waive the room size requirement.
However, Petitioner's due process rights, including its
limited hearing rights, are defined by the Act and
regulations. I am not denying Petitioner due process in
concluding that it has no right to a hearing, inasmuch as
neither the Act nor regulations give Petitioner a right
to a hearing on HCFA's determination not to waive the
room size requirement.

I conclude additionally that I do not have the
discretionary authority to give Petitioner a hearing
where it has no right to request a hearing on a
determination by HCFA. My authority to provide a hearing
in any case is delegated to me by the Secretary. I have
no authority to conduct a hearing in the absence of a
delegation of authority which is either expressly made by
the Secretary or implied in the regulations. The
regulations which govern hearings by administrative law
judges in cases involving determinations by HCFA are in
42 C.F.R. Part 498. As I find above, the regulations
8

give an applicant for participation as a provider a right
to a hearing only on a determination by HCFA that the
applicant does not meet participation requirements. The
Part 498 regulations neither state nor suggest that I
have discretion to give an applicant a hearing on some
other issue, including the issue of whether a waiver
ought to have been granted.‘

Petitioner argues that its challenge to HCFA's
determination not to waive the room size requirements is
supported by a proposed decision rendered by a State
administrative law judge ina hearing before the State of
California Department of Health Services, Temple
Community Hospital, Audit Appeal No. PS2-0791-046 (July
19, 1991).° In this decision, the State administrative
law judge concluded that Petitioner should have been
granted a waiver of the room size requirement by the
State survey agency, for purposes of certification under
the California Medicaid program (Medi-Cal). Id.

I do not find the proposed decision to be persuasive.

The proposed decision does not address the issue of
whether an applicant for participation in Medicare is
entitled to a hearing on a determination by HCFA not to
grant a waiver from a Medicare participation requirement.
The administrative law judge who heard the case evidently
assumed that he had authority to consider the issue of
whether the State survey agency ought to have granted a
waiver to Petitioner from the room size requirement as it
pertained to Petitioner's certification under Medi-Cal.
It appears from that decision that the administrative law
judge assumed that he had the authority to hear that
issue without analyzing it or making any findings on it.
Indeed, it is not clear that the parties to the
proceeding even addressed that issue to the State
administrative law judge.

5 My conclusion on this question of jurisdiction
is in accord with that reached by Administrative Law
Judge Mimi Hwang Leahy in Piedmont Family Clinic, DAB
CR355, at 13 (1995).

6 The proposed decision is an attachment to
Petitioner's initial brief. Although Petitioner
apparently did not offer the decision as an exhibit, HCFA
objected to its admission into evidence, contending that
it contains hearsay. HCFA's reply brief at 1-7. The
fact that an exhibit might contain hearsay would not
preclude me from admitting it into evidence. However, I
am not admitting the proposed decision into evidence. It
is being offered by Petitioner not as evidence, but as a
non-binding precedent on the merits of the waiver issue.
9

B. FA's est tha d_decide

propriety of its determination in May 1991 not
to certify Petitioner as_an SNF

HCFA asserts that the issue before me is whether it acted
reasonably on May 30, 1991 in denying Petitioner's
request for certification. However, Petitioner is no
longer asserting that it should have been certified as an
SNF prior to December 6, 1991. Transcript of June 20,
1995 oral argument (Tr.) at 4 - 5.7? In no longer
contesting HCFA's determinations, except as to the number
of beds that were certified by HCFA effective December 6,
1991, Petitioner has effectively withdrawn its challenge
to HCFA's May 1991 determination that Petitioner
manifested level A deficiencies.* HCFA argues that I
should hear and decide the issue of whether it properly
declined to certify Petitioner in May 1991 despite the
fact that Petitioner has abandoned that issue.

Both the Act and the Part 498 regulations governing
administrative hearings concerning determinations by HCFA
provide applicants for participation and, in enumerated
circumstances, providers and suppliers, hearing rights
only if they are dissatisfied with determinations by
HCFA. Neither the Act nor regulations provide HCFA with
the right to request an administrative hearing.
Petitioner's withdrawal of its assertions concerning
HCFA's May 1991 determination and HCFA's subsequent
refusal to consider Petitioner's plan of correction is
tantamount to a withdrawal of its request for a hearing
concerning those issues. If Petitioner no longer
requests that I hear these issues then the issues are no
longer before me. HCFA has no right to insist that I

7 However, Petitioner continues to assert that,
as of December 6, 1991, HCFA should have waived the
requirement for residents' room size and certified
Petitioner as a 20-bed SNF, rather than as an 11-bed SNF.

* It is unclear that Petitioner requested a
hearing concerning HCFA's refusal to consider a plan of
correction from Petitioner addressing the level A
deficiencies on which HCFA based its May 1991
determination not to certify Petitioner as an SNF.
However, by accepting December 6, 1991 as the
certification date, Petitioner has effectively abandoned
that issue to the extent it raised it. I note,
furthermore, that, under applicable regulations, HCFA is
not required to afford an applicant the opportunity to
submit a plan of correction to address level A or
condition-level deficiencies. See 42 C.F.R. § 488.28.
10

hear these issues if Petitioner no longer requests me to
hear then.’

Vv. Conclusion

I conclude that there exists no issue in this case that I
have authority to hear and decide. Therefore, I dismiss
Petitioner's request for a hearing.

/s/

Steven T. Kessel
Administrative Law Judge

° Furthermore, I am at a total loss to explain
why HCFA would want me to hear these issues. It would
seem that HCFA stands to gain nothing by my hearing these
issues. In its initial brief, HCFA seemed to suggest
that it wanted the issues heard because it was unclear
that Petitioner had abandoned them. However, Petitioner
made it clear, both in its reply brief, and at the oral
argument which I held on June 20, 1995, that it was no
longer pursuing the issues. At the oral argument, HCFA
continued to assert that I should hear these issues. Tr.
at 5 - 9. But it offered no explanation as to why I
should hear them.
